t c summary opinion united_states tax_court manuel francisco palomo and jane lyon potter petitioners v commissioner of internal revenue respondent docket no 7010-01s filed date manuel francisco palomo for petitioners carina campobasso for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - - - the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax and an accuracy-related_penalty of dollar_figure after concessions the issues remaining for decision are whether petitioners received unreported income whether petitioners are subject_to additional tax for an early distribution from a qualified_retirement_plan and whether petitioners are liable for the accuracy-related_penalty due to negligence background some of the facts have been stipulated and are so found the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioners resided separately in northampton massachusetts petitioner manuel francisco palomo is an attorney petitioner jane l potter organized and directed the parent teacher organization's pto after-school program at smith college campus school smith in ms potter was in charge of the program planned individual sessions and was responsible in the notice_of_deficiency respondent determined that petitioners were liable for additional tax relating to the failure to include income from norman ross publishing inc for unreported distributions from a qualified_retirement_plan for an unreported mass state tax_refund and for unreported interest earned from a bank account these issues have been resolved by the parties - - - - for finding and hiring instructors as part of her responsibilities ms potter promoted the after-school program through advertising in ms potter received checks from smith payable to her in the amount of dollar_figure petitioners received a form on which smith reported to the internal_revenue_service irs that ms potter received dollar_figure of income in petitioners did not report this amount as income on either their form_1040 u s individual_income_tax_return or their form 1040x amended u s individual_income_tax_return in date both ian potter ms potter's father and her sister susan potter became seriously ill petitioners determined that it was necessary to travel to florida so they could tend to their ill relatives petitioners withdrew dollar_figure from a qualified_retirement_plan ira to help pay for medicines food their flights to and from florida and other expenses related to mr potter's and susan's illnesses mr potter died on date and susan died on date petitioners did not pay rent for mr potter or susan and they did not keep track of their expenses while in florida petitioners timely filed their federal_income_tax return petitioners filed a form 1040x on or about april a copy of the form was not produced at trial the court assumes the form was a form 1099-misc miscellaneous income - - - - changes on the form 1040x reflect an addition of ira_distributions not previously reported and an addition of medical_expenses incurred for care of ian l potter and susan potter in the statutory_notice_of_deficiency respondent determined a deficiency in petitioners' federal_income_tax of dollar_figure for and an accuracy-related_penalty of dollar_figure discussion taxpayers generally bear the burden of proving that the commissioner's determination is incorrect rule a 290_us_111 under sec_7491 however the burden_of_proof shifts to the commissioner if among other requirements the taxpayers introduce credible_evidence with respect to any factual issue relevant to ascertaining their tax_liability we find that the burden_of_proof does not shift to respondent because petitioners have failed to comply with the requirements of sec_7491 sec_61 provides that all income from whatever source derived is includable in gross_income unless specifically excluded by another provision see 348_us_426 sec_61 specifically includes in gross_income amounts received as compensation_for services including fees commissions fringe_benefits and similar items - - - - respondent determined that the payments ms potter received from smith as reported to the irs on a form_1099 are unreported income respondent's position is that the payments must be considered payments for services rendered because petitioners failed to provide any documentation that they were reimbursements for out-of-pocket expenses petitioners' position is twofold first petitioners argue that because similar checks from smith were not treated by the irs in as income that they should not now be treated differently each taxable_year however stands alone and the commissioner may challenge in a succeeding year what was condoned or agreed to in a former year 55_tc_28 thus a taxpayer must follow the reporting requirements in any given taxable_year to be entitled to deduct or exclude certain expenses from income even if the commissioner did not challenge a similarly claimed deduction in a prior year as a result what occurred in relation to petitioners' taxes is inapposite to the decision in this case second petitioners argue that they did not include in income the dollar_figure received from smith because it was a reimbursement for out-of-pocket expenses that were related to the administration of the after-school program this court is not bound to accept a taxpayer's self-serving unverified and undocumented testimony 87_tc_74 - - - - smith issued a form_1099 stating that ms potter received dollar_figure in ms potter testified that she was not compensated by smith for her involvement in the after-school program she does however admit to receiving reimbursement checks other than their testimony petitioners have presented no evidence to substantiate their position that the money from smith represented reimbursements for ms potter's out-of-pocket expenses ms potter testified that the checks from smith were to cover the cost of the advertising and the the copying costs the color copying costs of all the programs that i was trying to run she claims to have given the receipts to a secretary and that a treasurer of the smith pto wrote the reimbursement checks mr palomo testified that when preparing their federal_income_tax return he ignored the form_1099 petitioners received because based on his mental calculations it was going to be a wash in a prior hearing before this court mr palomo agreed to do his best to provide names telephone numbers and addresses of people involved with the smith pto at no point however did petitioners provide the name or names of anyone at smith to verify their claims petitioners have not provided either the commissioner or the court with any evidence substantiating the existence of out- - - - - of-pocket expenses because petitioners have failed to substantiate that the smith payments were reimbursements for out- of-pocket expenses we concur with respondent's determination as to this issue sec_6001 in general sec_72 deals with the tax treatment of distributions from pensions annuities and iras see sec_72 e d sec_1_72-1 income_tax regs provides that sec_72 prescribes rules relating to the inclusion in gross_income of amounts received under a life_insurance endowment or annuity_contract unless such amounts are specifically excluded from gross_income under other provisions of chapter of the code the burden is on petitioners to demonstrate that the payments in question fall into a specific statutory exclusion see commissioner v glenshaw glass co u s pincite under sec_72 a 10-percent additional tax is imposed on an early distribution from a qualified_retirement_plan to the extent that the distribution is includable in gross_income an exception to the additional tax is provided in sec_72 for medical_expenses sec_72 provide sec_3 an early distribution with respect to a distributee who continues employment with the employer is one made before the employee attains the age of see sec_72 it is unclear what the age of either petitioner was at the time of the distribution from the ira the court concludes based on the unrefuted assumptions made at trial and in the exhibits that neither petitioner had attained the age of - - - - that the additional tax does not apply to distributions made to the employee to the extent such distributions do not exceed the amount allowable as a deduction under sec_213 to the employee for amounts paid during the taxable_year for medical_care sec_213 allows a deduction for expenses paid during the taxable_year not compensated by insurance or otherwise for medical_care of the taxpayer his spouse or a dependent as defined in sec_152 to the extent that such expenses exceed percent of adjusted_gross_income as relevant here sec_152 defines a dependent to mean a taxpayer's father or sister who received or is treated under sec_152 as having received over half of his or her support from the taxpayer for the calendar_year in which the taxable_year of the taxpayer begins to claim a dependent taxpayers must establish the total amount of support furnished from all sources for the taxable_year at issue and demonstrate that they provided the claimed dependent with over half of the amount see 73_tc_963 56_tc_512 sec_1_152-1 income_tax regs while petitioners testified that they provided some support to mr potter and susan the court cannot conclude that petitioners provided more than one-half of the total support for either of them ms potter testified that in mr potter - - - - received income from a pension it is also important to note that petitioners did not list mr potter or susan as dependents on either their form_1040 or form 1040x as a result the court concludes that neither mr potter or susan qualify as petitioners' dependents under sec_152 even if mr potter and susan were qualified dependents petitioners failed to satisfy the substantiation requirements of sec_1_213-1 income_tax regs petitioners claimed a medical_expenses deduction of dollar_figure petitioners provided a computer printout detailing the expenses but failed to provide any underlying evidence or documentation to substantiate the claimed deductions during trial mr palomo was questioned about the discrepancy between the amounts shown on his computer printout and the form 1040x petitioners' form 1040x shows dollar_figure of medical and dental expenses and the computer printout shows dollar_figure in medical_expenses mr palomo testified that he determined the total amount spent while in florida by estimating the amount they spent each day and multiplied it by their total number of days in florida mr palomo's testimony failed to provide a satisfactory explanation as to the differences in the amounts it was improbable vague and as a result unreliable petitioners are not entitled to deduct the claimed medical_expenses and as a result cannot offset any of the 10-percent additional tax due because of the early withdrawal from their - - - - ira accordingly the court sustains respondent's determination as to this issue respondent also determined that a sec_6662 accuracy- related penalty is due with respect to petitioners' tax_return for sec_6662 imposes a penalty of percent of the portion of the underpayment attributable to negligence or disregard of rules or regulations see sec_6662 and b negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and the term disregard includes any careless reckless or intentional disregard sec_6662 pursuant to sec_7491 respondent bears the burden of production with respect to a sec_6662 penalty in order to meet respondent's burden of production respondent must come forward with sufficient evidence indicating that it is appropriate to impose the accuracy-related_penalty in this case 116_tc_438 however the accuracy-related_penalty does not apply if petitioners demonstrate that there was reasonable_cause for the underpayment and that they acted in good_faith with respect to the underpayment see sec_6664 whether taxpayers acted with reasonable_cause and good_faith depends on the pertinent facts and circumstances see mccallson v commissioner t c memo - - - - sec_1_6664-4 income_tax regs the most important factor is the taxpayer's effort to assess his proper tax_liability stubblefield v commissioner tcmemo_1996_ sec_1_6664-4 income_tax regs taxpayers are required to keep records sufficient to establish the amount_of_deductions or other matters required to be shown on their returns sec_6001 sec_1_6001-1 income_tax regs failure to maintain adequate_records may constitute negligence 40_tc_30 the record here shows that mr palomo is a highly educated individual the court finds it unreasonable that petitioner an attorney would base his analysis of taxable_income on knowledge from a class he took years earlier in law school rather than from appropriate legal research petitioner testified that he failed to even make the minimal effort of consulting the irs information booklet that accompanied his federal_income_tax return the court finds that his explanations do not demonstrate an honest misunderstanding of fact or law that is reasonable in light of his experience knowledge and education the court concludes that petitioners failed to keep adequate_records the court also finds that petitioners failed to make a reasonable attempt to determine whether they were entitled to take medical expense deductions for mr potter and susan and whether they were allowed to omit the smith income from their - - - - return further petitioners failed to produce any evidence to show that they acted with reasonable_cause and good_faith for the year at issue thus the court sustains respondent's determination that petitioners are liable for the accuracy- related penalty under sec_6662 for reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
